Opinion issued September 13, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00518-CR
                             NO. 01-16-00519-CR
                           ———————————
                      MICHAEL D. BAXLEY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1476368 and 1484009


                         MEMORANDUM OPINION

      Appellant, Michael D. Baxley, pursuant to agreements with the State, pleaded

guilty to the felony offenses of aggravated assault—family member1 in trial court


1
      See TEX. PENAL CODE ANN. §22.02(a)(b)(1) (West 2011).
cause number 1476368, and possession with intent to deliver a controlled substance,

namely, methamphetamine weighing more than four grams but less than two

hundred grams in trial court cause number 1484009.2 The trial court accepted the

plea agreements, found appellant guilty, and assessed his punishment at confinement

for fifteen years for the offense of aggravated assault—family member and five years

for the offense of possession with intent to deliver a controlled substance, with the

sentences to run concurrently. The trial court certified that these are plea-bargained

cases and appellant has no right of appeal. In each case, appellant filed a pro se notice

of appeal. We dismiss the appeals.

      In a plea-bargained case, a defendant may appeal only those matters that were

raised by written motion and ruled on before trial or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). Here, the trial court’s certification in each case is included in the

record and states that the case is a plea-bargained case and appellant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). In each case, the record supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Because appellant has no right of appeal, we must dismiss these appeals. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,



2
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.115(d) (West 2011).

                                           2
while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3